DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 12/19/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 16-19 directed to an invention non-elected without traverse.  Accordingly, claims 16-19 been cancelled.

Allowable Subject Matter
Claims 1-8, 10-15, 20, and 21 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8, 10-15, 20, and 21, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least 
a light emitting device comprising: 
a base comprising a conductive wiring; 
a light emitting element mounted on the base, and including an active layer adapted to emit a first light; 
a light reflective film located on and in direct contact with an upper surface of the light emitting element; and 
an encapsulant covering the light emitting element and the light reflective film, 
wherein a ratio of a maximum width (Wmax) of the encapsulant with respect to a maximum width of the light emitting element, in a side view, is 2 or more, 
wherein an outer shape of a part of the encapsulant located within a range of elevation angles that is in a range of 10 degrees to 50 degrees from a center of a mounting region at an upper surface of the base on which the light emitting element is mounted is formed to have a curved surface, 
wherein an outer shape of the encapsulant in a range of elevation angles exceeding 50 degrees from the center of the mounting region is (i) a curved surface with a larger radius of curvature than the curved surface in the range of elevation angles of 10 degrees to 50 degrees, or (ii) a substantially flat surface, and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/TAE W KIM/Examiner, Art Unit 2887        

/THIEN M LE/Primary Examiner, Art Unit 2887